
	

114 HRES 300 IH: On the passing of Joseph Robinette Biden, III.
U.S. House of Representatives
2015-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 300
		IN THE HOUSE OF REPRESENTATIVES
		
			June 4, 2015
			Mr. Carney submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
		
		RESOLUTION
		On the passing of Joseph Robinette Biden, III.
	
	
 Whereas Joseph Robinette Beau Biden, III, born in Wilmington, Delaware and a graduate of the University of Pennsylvania and Syracuse University law school, served our country as an attorney in the Department of Justice for seven years, including assisting the nation of Kosovo in rebuilding their criminal justice system;
 Whereas Beau Biden served his beloved State of Delaware for eight years as Attorney General; Whereas Beau Biden joined the Army in 2003 at the age of 34, rose to the rank of major in the Delaware Army National Guard’s Judge Advocate General Corps, deployed to Iraq in 2008 and received the Bronze Star for his service;
 Whereas Beau Biden leaves behind a beloved wife, Hallie, and two children, Natalie and Hunter; and Whereas Beau Biden was the eldest son of the former Senator from Delaware and current Vice President of the United States and President of the United States Senate, Joseph Robinette Biden, Jr.: Now, therefore, be it
	
 That the House of Representatives has heard with profound sorrow and deep regret the announcement of the untimely death of Joseph Robinette Biden, III.
 That the Clerk of the House of Representatives communicate this resolution to the Senate and transmit a copy thereof to the family of the Vice President of the United States.
		
